 Case 1:18-cv-01170-MN Document 10 Filed 10/05/18 Page 1 of 2 PageID #: 3397



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

 SIPCO LLC,                                             )
                                                        )
                Plaintiff,                              )
                                                        )
        v.                                              )   C.A. No. 18-1170-MN
                                                        )
 EMERSON PROCESS MANAGEMENT LLLP,                       )   JURY TRIAL DEMANDED
 EMERSON PROCESS MANAGEMENT ASIA                        )
 PACIFIC PRIVATE LIMITED, EMERSON                       )
 PROCESS MANAGEMENT MANUFACTURING                       )
 (M) SDN. BHD., and FISHER-ROSEMOUNT                    )
 SYSTEMS, INC.,                                         )
                                                        )
                Defendants.                             )

             PLAINTIFF SIPCO LLC’S NOTICE OF VOLUNTARY DISMISSAL
                 WITHOUT PREJUDICE PURSUANT TO RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff, SIPCO LLC,

(“Plaintiff”) through its counsel of record voluntarily dismisses, without prejudice, Defendants

Emerson Process Management LLLP, Emerson Process Management Asia Pacific Private

Limited, Emerson Process Management Manufacturing (M) SDN. BHD, and Fisher-Rosemount

Systems, Inc. from the above-entitled litigation. According to Rule 41(a)(1), an action may be

dismissed by the plaintiff without a court order by filing a notice of dismissal at any time before

service by the adverse party of an answer or a motion for summary judgment. This lawsuit was

filed by Plaintiff on August 3, 2018. Defendants Emerson Process Management LLLP and Fisher-

Rosemount Systems, Inc. were served on September 28, 2018, but have not yet answered the

Complaint or filed a motion for summary judgment. Defendants Emerson Process Management

Asia Pacific Private Limited and Emerson Process Management Manufacturing (M) SDN. BHD

were served on October 5, 2018, but have not yet answered the Complaint or filed a motion for

summary judgment. Plaintiff SIPCO LLC voluntarily dismisses, without prejudice, Defendants
 Case 1:18-cv-01170-MN Document 10 Filed 10/05/18 Page 2 of 2 PageID #: 3398



Emerson Process Management LLLP, Emerson Process Management Asia Pacific Private

Limited, Emerson Process Management Manufacturing (M) SDN. BHD, and Fisher-Rosemount

Systems, Inc. under Rule 41(a)(1), with each party to bear its own costs, expenses and attorneys’

fees.

                                                     POTTER ANDERSON & CORROON LLP

 OF COUNSEL:                                         By:   /s/ Bindu A. Palapura
                                                           David E. Moore (#3983)
 C. Gregory Gramenopoulos                                  Bindu A. Palapura (#5370)
 Houtan Khalili Esfahani                                   Stephanie E. O’Byrne (#4446)
 Elizabeth A. Niemeyer                                     Jennifer Penberthy Buckley (#6264)
 Karthik Kumar                                             Hercules Plaza, 6th Floor
 Kelly Horn                                                1313 N. Market Street
 Philip J. Eklem                                           Wilmington, DE 19801
 FINNEGAN, HENDERSON, FARABOW, GARRETT                     Tel: (302) 984-6000
   & DUNNER, LLP                                           dmoore@potteranderson.com
 901 New York Avenue, NW                                   bpalapura@potteranderson.com
 Washington, DC 20001-4413                                 sobyrne@potteranderson.com
 Tel: (202) 408-4000                                       jbuckley@potteranderson.com

 Dated: October 5, 2018                              Attorneys for Plaintiff SIPCO LLC
 5953643 / 45297




                                               -2-
